DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear in claim 2 if the parallel longitudinal walls, the parallel transverse walls or both walls are recited a formed from an opaque rigid material. For purposes of applying prior art under 35 USC 102 or 103, any of the three interpretations may be used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewin (U.S. Patent No. 5149191) in view of Fujita (U.S. Publication No. 2011/0175536). Lewin teaches an optical article 20 for illuminating building interiors, comprising: a reflective grid panel comprising a plurality of parallel longitudinal walls 21 and a plurality of parallel transverse walls 23 joining the plurality of parallel longitudinal walls and defining a plurality of rectangular openings configured to transmit light (see fig 1); 
a light diffusing sheet 35 of an optically transmissive (fig. 7) dielectric material (col. 6, lines 34-35) approximately coextensive with and oriented generally parallel to the reflective grid panel (see fig. 4); and a pair of reflective side walls 31 flanking a space between the reflective grid panel and the light diffusing sheet (see fig. 4), wherein each of the parallel transverse walls extends transversely with respect to a plane of the reflective grid panel and is configured to diffusely reflect (fig. 8 and/or col 5, lines 48-49 “blades may have concave surface” which would diffusely reflect light) a portion of light being transmitted through the plurality of rectangular openings. Lewin teaches the salient features of the claimed invention except for an LED light source positioned above the reflective grid panel. Fujita teaches in paragraph 1 that it was known to use an LED light source as an alternative to a fluorescent light. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Fujita for the purpose of improving energy efficiency.
It is the examiner’s position that Lewin teaches that the light source is configured to illuminate the reflective grid panel at incidence angles ranging from a minimum angle of 0 to a maximum angle of at least 45°. See figures 2, 3 and 7. The following is presented to expedite prosecution. It would have been obvious to one of ordinary skill in the art at the time the invention was made to illuminate the reflective grid at incidence angles from 0 to at least 45° for the purpose of utilizing an optimum range for effecting diffusion/homogenization of light.  The applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, the reflective grid panel is configured to be retained in a horizontal orientation, wherein the parallel longitudinal walls the parallel transverse walls are formed from an opaque rigid material (col. 1, lines 41-42 “metal or metallized plastic”). It is the examiner’s position that Lewin teaches that the maximum angle of at least 75°. See figures 2, 3 and 7. The following is presented to expedite prosecution. It would have been obvious to one of ordinary skill in the art at the time the invention was made to illuminate the reflective grid at incidence angles from 0 to at least 75° for the purpose of utilizing an optimum range for effecting diffusion/homogenization of light.  The applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Regarding claim 3, the maximum angle is at least approximately 75° is addressed supra in the discussion of claim 2. Each of the plurality of parallel longitudinal walls 21 extends transversely with respect to a plane of the reflective panel (figs. 1, 4, 7) and is configured to diffusely reflect a portion of the light being transmitted through the plurality of rectangular openings (fig. 8 and/or col 5, lines 48-49 “blades may have concave surface” which would diffusely reflect light).
Regarding claim 5, figures 5-6 depict parallel channels between facets 39. The maximum angle at least approximately 75° is addressed supra in the discussion of claim 2. Regarding claim 18, the reflective grid panel is configured to be retained in a horizontal orientation (ceiling luminaire), and wherein at least one of the parallel transverse walls has a concave surface (co. 1, line 42 and col. 2, lines 59-62).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewin (U.S. Patent No. 5149191) in view of Fujita (U.S. Publication No. 2011/0175536) and further in view of Mayfield, III (U.S. Publication No. 2016/0033088) [hereafter Mayfield]. Lewin in view of Fujita teaches the salient features of the claimed invention except for wherein light diffusing sheet has a curved shape. Mayfield teaches in figures 7 and 9 that it was known to utilize a diffuser 22 with a curved shape. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Mayfield for the purpose of enhanced diffusion or for the purpose of better fitment with louvers designed to fit a curved fluorescent bulb.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewin (U.S. Patent No. 5149191) in view of Fujita (U.S. Publication No. 2011/0175536) and further in view of Kuo (U.S. Publication No. 2010/0220476). Lewin in view of Fujita teaches the salient features of the claimed invention except for further comprising a fluorescent optical element. Kuo teaches in claims 4, and 7-9 that it was known to further comprise a fluorescent optical element. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Kuo for the purpose of increasing the diversity of light patterns.

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schierwagen (U.S. Patent No. 4268897) teaches concave louvers for a lamp fixture in figures 3-5. Fujii (U.S. Publication No. 2018/0288844) teaches an LED light source, a diffusion element and louvers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852